Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 1 of 15 PagelID 1
PILED

IN THE UNITED STATES DISTRICT COURT |
FOR THE MIDDLE DISTRICT OF FLORIDAU/§ OCT 30 PH 3: 04

 

BRUCE WRIGHT, individually, and on Case No. cone pec a & ;
behalf of all others similarly situated, le ‘O1GS ORS
ACTION
Plaintiff,
DEMAND FOR JURY TRIAL
vz

EXP REALTY, LLC, a Texas company,

Defendant.

 

 

CLASS ACTION COMPLAINT

Plaintiff Bruce Wright (“Wright” or “Plaintiff’) brings this Class Action Complaint and
Demand for Jury Trial against Defendant eXp Realty, LLC (“eXp Realty” or “Defendant”) to
stop eXp Realty from directing its agents to violate the Telephone Consumer Protection Act
(“TCPA”) by making unsolicited, autodialed calls to consumers without their consent, and to
other obtain injunctive and monetary relief for all persons injured by eXp Realty’s conduct.
Plaintiff, for his Complaint, alleges as follows upon personal knowledge as to himself and his
own acts and experiences, and, as to all other matters, upon information and belief, including
investigation conducted by his attorneys.

INTRODUCTION

l. eXp Realty is a real estate brokerage that is headquartered in Houston, Texas with
over 10,000 agents working throughout the U.S.!

2. eXp Realty touts itself as one of the country’s most innovative brokerages, and

provides its agents with some of the most powerful technologies in real estate. This includes

 

! https://www.markzproperties.com/blog/why-i-left-keller-williams-and-chose-exp-realty html
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 2 of 15 PagelD 2

top-tier, lead-generation software, marketing tools, advertising support and different platforms
that all feature the use of an autodialer to impement eXp’s marketing plan.”

3. In addition, eXp Realty provides its agents more than 15 hours of live training
each week and live support from a variety of different realty-based fields.*

4. Relevant here, a key component of eXp Realty’s marketing plan has been for
agents to purchase lists of potential leads for real estate listings from lead provider companies
such as Landvoice and Kunversion — companies that generate leads from a variety of sources,
match phone numbers to those leads, including cellular telephone numbers, and provide web-
hosted autodialers for agents to make marketing calls en masse to those numbers without the
recipients’ consent.

5. In fact, eXp Realty provides all of its agents with a cost-free autodialer, which
eXp directly benefits from, since eXp shares in the profits of each real estate agent’s
commission.‘

6. In Plaintiffs case, eXp Realty agents placed two unsolicited, autodialed calls to
Plaintiffs cellular phone numbers.

7. In response to these calls, Plaintiff files this lawsuit seeking injunctive relief,
requiring Defendant to cease directing its agents to violate the TCPA by placing unsolicited calls
to consumers’ cellular telephone numbers using an automatic telephone dialing system, as well
as an award of statutory damages to the members of the Class and costs.

PARTIES
8. Plaintiff Wright is a Point Roberts, Washington resident with a property in

Orlando, Florida.

 

* http://join.exprealty.com/powerful-technology/
3 Id.
* https://www.markzproperties.com/blog/why-i-left-keller-williams-and-chose-exp-realty.html
2
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 3 of 15 PagelD 3

9, Defendant eXp Realty is a Washington limited liability company headquartered in
Bellingham, Washington. Defendant conducts business throughout this District, the State of
Florida, and throughout the United States.

JURISDICTION AND VENUE

10. This Court has federal question subject matter jurisdiction over this action under
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
§227.

11. This Court has personal jurisdiction over Defendant and venue is proper in this
District under 28 U.S.C. § 1391(b) because Defendant does significant business in this District
and the state of Florida, and because the wrongful conduct giving rise to this case arose from this
District. The agency that made the calls is located in this District, the property that the agents
were calling about is located in this District, and the calls were directed towards Plaintiff in this
district.

COMMON ALLEGATIONS

eXp Realty Directs Its Agents to Market its Services By Purchasing Lists
of Leads from Lead Providers and Autodialing Them Without Consent

Exploring Landvoice

12. Landvoice is a company that sells agents lists of real estate leads, researches
telephone numbers associated with the leads, and provides agents with an online automatic
telephone dialing system which allows them to load the lists of leads using a sequential number
generator and then dial them.

13. Landvoice’s leads are in the first instance aggregated from expired listings, for-
sale-by-owner properties, old expired leads, and pre-foreclosure leads. Landvoice then uses

state-of-the-art technology to “take additional steps to deliver the highest quality and quantity of
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 4 of 15 PagelD 4

owner contact information including cell phone numbers.”° Landvoice generates multiple phone
numbers (including cell phone numbers) for each lead to ensure that the agent calling has the
best chance of reaching the client.® (This type of lead gathering information has been commonly
used by debt collectors for instance who use skip-tracing to track every possible contact related
to a particular individual.)

14. Landvoice’s service includes the automatic loading of the Landvoice-generated
list, using a sequential number generator, into a “Power Dialer,” an automatic telephone dialing
system that “dial[s] leads” at a rate of 80 to 300 per hour and delivers a pre-recorded message if
calls are not answered:’ ®

httes://landvoice.com/power-dialer/ xe @ f? vit
dstofenc.. [) Now Tab GJ Helpdesk: Report T.. @ Mail: Inbox [i Lucky Grange | Site... 7% Form Builder- fotFo.. i Dashboard (fy Report Do Not Call C... fil] Internet

& LANDVOICE SOLUTIONS ~ = PRICING §=s CONTACTUS ~ = LOGIN 888-678-0905 €

POWER DIALER $100/mo

(pou-er] [dahy-ler] | noun

 

 

 

1. Acomputerized system that will dial leads for you. GET STARTED
2. Atool used by top agents to dial more leads in jess time to help them list
more properties.

 

 

> https://www.linkedin.com/company/landvoice/

6 Landvoice is owned by Domega, Inc., “the world leader of data aggregation and lead
generation [which uses] hi-tech creative systems to give clients hard-to-get data and leads.” See
https://www.linkedin.com/company/domega-inc-/

? Advertisement available at, https://landvoice.com/power-dialer/.

8 Landvoice’s lists of leads are also intended by Landvoice to be easily integrated and loaded to
any autodialer, not just the one provided as part of Landvoice’s service. See blog available at,
http://activerain.com/blogsview/1 170875/mojo-and-landvoice--we-play-well-together---.
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 5 of 15 PagelD 5

©)
PanbA ata De

 

Save Time Answer Detection Stay Organized Integrated System
Contact more leads in less time. The Landvoice dialer allows you Call the right people at the right Your new Landvoice expired,
By using the Landvoice single. to quickly move from one callto time with the built-in lead FSBO, and pre-foreclosure
line dialer, you can dialup to 80 the next. instantly leave pre Management tools. Access leads are automatically pushed
calls per hour. Upgrade tothe recorded messages with a customer history and notes. into the dialer, Have other leads
4-line dialer to call more than simple click, Avoid busy signals, Keep track of your effectiveness you want to call? Simply import
300 leads each hour. disconnected phone numbers, —_ with system analytics and a CN file.

and unanswered calls. reports,

15. The problem with this whole system is that Landvoice is providing multiple
phone numbers (including cell phone numbers) along with access to an autodialer system to
agents and neither Landvoice nor the agents have consent to call these consumers’ phone
numbers using an autodialer in clear violation of the TCPA.

16. Notwithstanding, eXp Realty specifically directs its agents to use the Landvoice
system, which by definition knowingly directs their violating the TCPA.

17. | eXp Realty imposes its marketing plan on its network of agents through its
coaching and training programs. Coaching and training is provided on eXp Cloud, a cloud-based
system where agents have access to classes and learn important strategies for generating new

clients from eXp.°

 

® Prior to having eXp Cloud, eXp Realty utilized RETech Campus, an online website where
agents could access coaching and training programs. Today, RETech Campus still features a
small selection of the programs for agents to learn from.
Case 6:18-cv-01851-PGB-TBS Document 1 Filed 10/30/18 Page 6 of 15 PagelD 6

18. For example, on April 22, 2017, Brad Andersohn, Director of Education for eXp
Realty engaged Christoph Malzl, the VP of Business Development & Public Relations for
Landvoice to present a course entitled “How to Dominate Your FSBO (For Sale By Owner) &
Expireds (expired property listings) Market” to eXp Realty’s agents nationwide. The sole
purpose of the course was to encourage eXp Realty agents to use the Landvoice service and
platform. In fact, during the course, Malzl (the VP of eXp’s business development and public
relations) guaranteed eXp Realty agents success if they would try using Landvoice."

19. Consistent with this endorsement of Landvoice’s services by eXp to its agents,
Landvoice sponsors part of the eXp Realty Annual Shareholders Summit,'? and Landvoice is
also a regular participant and presenter regarding its lead generating and autodialing services at
eXpcon, an annual event eXp Realty holds for its agents. '*

20. Not surprisingly, eXP has arranged with Landvoice special discounted pricing and
packages exclusive for eXp Realty agents.

Exploring the Kunversion System

21. Every eXp agent is provided a lead management system called Kunversion, which

on its own can cost $499 per month.!”

22. Kunversion is a software package that, most notably, includes an automatic

telephonic dialing system (““ATDS” or “autodialer”) for real estate agents, and which allows

 

I Id.

12

https://www.facebook.com/photo.php?fbid=2015996 14862 1206&set=pcb.2015996978621123&t
ype=3&theater

14 https://www.facebook.com/christoph.malzl.1/videos/1940376072849881/

'7 https://hooquest.com/platform/kunversion/
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 7 of 15 PagelD 7

agents to create lists of leads and/or produce them to be called using a random or sequential
number generator. '®

23. | The Kunversion dialer functions as software that is installed as an application on
an agent’s cellular phone. According to Kunversion’s website, the dialer does not function on a

computer:

[K+] Why must | use my smart phone app to
use the dialer?

It's against federal law to auto-dial cell phone numbers from a computer.

24, The Kunversion dialer allows an agent to select from a group of consumers that
the agent, or Kunversion itself has generated. Once the agent has selected a group, they simply
click on “START” for the dialer to begin running through the phone numbers present in the
selected group. The process of running through the list is done without human intervention as the
calls are made sequentially until a live person picks up one of the calls. All the agent does is
click on “START” and the dialer will move from lead to lead until it is manually switched off, or
until all of the contacts have been called.

25. eXp Realty provides its agents with access to kvCORE, a Kunversion extension
that allows teams of agents to be joined in a single system allowing for management to easily
monitor the activity of its workforce. Besides the lead-generation tools, kvCORE includes a
mobile dialer that allows agents to place autodialed calls while on the road so they can increase

their productivity in soliciting consumers for business.”°

 

8 https://support.insiderealestate.com/portal/kb/articles/video-kunversion-mobile-app-dialer;
https://support.insiderealestate.com/portal/kb/articles/what-do-i-have-to-do

!9 https://support.insiderealestate.com/portal/kb/articles/why-must-i-use-my-smart-phone-app-to-
use-the-dialer

20 https://insiderealestate.com/features/kvcore-platform/
Case 6:18-cv-01851-PGB-TBS Document 1 Filed 10/30/18 Page 8 of 15 PagelD 8

26. Use of the kvCORE dialer is so integral to the daily workings of eXp Realty

agents, Defendant provides instructions on how to use the dialer right on its website:

 

 

 

 

A'ttps: ‘iisupport.expcloud. com/portal/kbjarticles/haw-to- daily phone- -calls ee | @ f?7 vou % f
4 Support .
How to: Daily Phone Calls
+ Agent Attraction
+ Branding b ~
oy cos
 CINC po What are Daly Cals? ee

 
  
 
  
 
 

 

    

> Email Forwarding . Dally Calls ate générated by: the spate: and 6 you. Calls can. ba: sata iy psig

: ‘can bé created by kvCORE on your behalf when your teads and co
ie: You can also schedule calls yourself: Each call is an Spporturitty to ge é.d.cllentt
one priority every day In kvCORE should be to.complete ‘all of your. calls.

 

rthey.
» eXp Passport -

» eXp Realty Workplace

Do Which contacts are Dally Calls crested for?
>» eXp World .

‘Contacts must fall into the following criteria:
> General . : :
c....@, Not ‘Archive! status. -
>» IT Support “ov > . e” Not Unsubserbed.”
pow ‘Have a phone’ number.

   

4 KvCore

——

 

What éonditions must be true for a call to be erected?
+ Getting kvCORE May
. The contact may ‘not have a ‘missed! call that was previously

» kvCORE Basics e oe Manually schéduiled calls do NOT count towards this.
i * The Agent must have not reached the. imaxtmum number of cal
+ kvCORE Migration - (Thisis configuedherey .

 

21

27. eXp Realty impresses on its agents that “Each call is an opportunity to generate a
client! Your number one priority every day in kvCORE should be to complete all of your
calls.”** This is one of the many ways that eXp Realty encourages its agents to make use of a
dialer to solicit consumers.

Exploring the CINC Platform

28. Another platform eXp Realty provides its agents is the CINC Internet Marketing

Platform. This platform allows agents to maintain a greater internet presence and CRM system in

order to “cultivate more clients and close more business.”

 

2! https://support.expcloud.com/portal/kb/articles/how-to-daily-phone-calls
22 id
23 http://expressway.expcloud.com/course/powered-by-cinc/
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 9 of 15 PagelD 9

29. A significant feature of CINC is a multi-call autodialer. This dialer is included

within CINC itself:

Featuring

Fully integrated Multi-Call Auto-Dialer

Targeted Email Capabilities

Real-Time Chat

Real-Time Home Buyer Activity Feed

Single-Text and Targeted-Text Messaging

Instant New Lead Alert Notifications

Instant Property Inquiry Notifications

CC Lead Alerts to Multiple Agents / Brokers 24

The CINC dialer can be used on a computer to call potential clients. This is different from
Kunversion and kvCORE, which can be used on a mobile smart phone. By providing the CINC
dialer in addition to Kunversion and kvCORE, eXp provides its agents with a functioning
autodialer no matter where they are working from.”

30. Insum, eXp Realty encourages its agents to use services like Landvoice,
Kunversion, and CINC to generate leads and then to autodial those leads en masse. Those calls

are placed without consent, making each call a TCPA violation.”®

PLAINTIFF’S ALLEGATIONS

eXp Realty Agents Called Plaintiff’s Cell Phone Numbers
Without Plaintiff’s Consent Using an Autodialer

31. In 2017, Plaintiff Wright, through a Re/Max real estate agency, listed for sale an

apartment he owns in Orlando, Florida. The official multiple listing service (MLS) listing for the

 

24 https://www.commissionsinc.com/powerfulcommunication/
25 Recognizing that, consistent with eXp’s marketing plan and training, many of its agents will
use third-party dialers such as the Mojo dialer, eXp Realty posts instructions on its website so its
agents can utilize the Mojo autodialer while using the CINC system.
https://support.expcloud.com/portal/kb/support/cine

Id.
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 10 of 15 PagelID 10

property, provided the Re/Max agent’s telephone number as a contact number, and did not list
any of Wright’s telephone numbers. In late 2017, at Wright’s request, Re/Max removed
Wright’s listing from the market.

32. Assoon as the listing was removed, Plaintiff Wright began receiving unsolicited
autodialed calls on his cellular phones, presumably from agents who purchased “expired listings.’
The calls came in from a number of different realtors, eventually coming to a stop a month later.
However, in July 2018, Plaintiff began to receive another onslaught of unsolicited calls,
including calls from eXp Realty agents.

33. On July 2, 2018, Plaintiff received a phone call on his cell phone at 4:43 PM
(EST) from an eXp Realty agent using phone number 407-602-1989.

34, At exactly the same time on July 2, 2018, Plaintiff received a call on his other cell
phone from an eXp Realty agent also using phone number 407-602-1989. The call resulted in a
25-second blank voice message, indicating the use of an autodialer.

35. The telephone number 407-602-1989 is owned and/or controlled by Team Freda,
an eXp Realty agency.?’

36. | Upon information and belief, the CINC dialer, or another autodialer specifically
provided or endorsed by eXp Realty, was used to place the 2 calls to Plaintiffs cellular phone
numbers.*8 The CINC dialer offers multi-call capability, meaning it has the ability to dial

multiple numbers at the same time.”?

 

27 Matthew Freda, owner of Team Freda is a registered eXp Realty agent:
https://experts.expcloud.com
28 Team Freda utilizes the website http://www.findorlandoareahouses.com. This website utilizes
a CINC website template that is provided to all subscribers of the CINC system. The template
and its functionality are shown here: https://www.youtube.com/watch?v=vfWS wwEgwkU
29 https://www.commissionsinc.com/difference/

10
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 11 of 15 PagelD 11

37. Plaintiff does not have a relationship with eXp Realty or any of its agents, nor has
he ever requested that eXp Realty agents call him or otherwise consented to any contact from
Defendant.

38. Simply put, eXp Realty’s agents did not have Plaintiff's prior express written
consent to place solicitation telephone calls to him on his cellular telephones using an autodialer.
39. | The unauthorized telephone calls made at eXp Realty’s direction and on its
behalf, as alleged herein, have harmed Plaintiff in the form of annoyance, nuisance, and invasion
of privacy, and disturbed Wright’s use and enjoyment of his phone, in addition to the wear and
tear on the phones’ hardware (including the phones’ batteries) and the consumption of memory

on the phones.

40. Seeking redress for these injuries, Wright, on behalf of himself and Class of
similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47
U.S.C. § 227, et seg., which prohibits unsolicited autodialed telephone calls to cellular
telephones.

CLASS ALLEGATIONS

Class Treatment Is Appropriate for Plaintiff's TCPA Claims Arising From
Calls Made by eXp Realty Agents at eXp Realty’s Direction and on its Behalf

41. Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)
and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of
the following Class:

Autodialed No Consent Class: All persons in the United States who from four
years prior to the filing of this action through the present (1) Defendant (or an agent
acting on behalf of Defendant) called, (2) on the person’s cellular telephone, (3)
using an autodialer, and (4) for whom Defendant claims (a) it obtained prior express
written consent in the same manner as Defendant claims it obtained prior express
written consent to call Plaintiff, or (b) Defendant did not obtain prior express
written consent.

11
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 12 of 15 PagelD 12

42. The following individuals are excluded from the Class: (1) any Judge or
Magistrate presiding over this action and members of their families; (2) Defendant, its
subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents
have a controlling interest and their current or former employees, officers and directors; (3)
Plaintiff's attorneys; (4) persons who properly execute and file a timely request for exclusion
from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
released. Plaintiff anticipates the need to amend the Class definitions following appropriate
discovery.

43. | Numerosity: On information and belief, there are hundreds, if not thousands of
members of the Class such that joinder of all members is impracticable.

44. Commonality and Predominance: There are many questions of law and fact
common to the claims of Plaintiff and the Class, and those questions predominate over any
questions that may affect individual members of the Class. Common questions for the Class
include, but are not necessarily limited to the following:

(a) whether Defendant’s agents used automatic telephone dialing systems to make
calls at Defendant’s direction and on its behalf to Plaintiff and the members of
the Class;

(b) whether Defendant’s agents made autodialed telephone calls to Plaintiff and
members of the Class without first obtaining prior express written consent to
make the calls; and

(c) whether Defendant’s conduct constitutes a violation of the TCPA; and

(d) whether members of the Class are entitled to treble damages based on the
willfulness of Defendant’s agents’ conduct.

45. Adequate Representation: Plaintiff will fairly and adequately represent and
protect the interests of the Class, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no

12
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 13 of 15 PagelID 13

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting
this action on behalf of the members of the Class, and have the financial resources to do so.
Neither Plaintiff nor his counsel has any interest adverse to the Class.

46. | Appropriateness: This class action is also appropriate for certification because
Defendant has acted or refused to act on grounds generally applicable to the Class and as a
whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
of conduct toward the members of the Class and making final class-wide injunctive relief
appropriate. Defendant’s business practices apply to and affect the members of the Class
uniformly, and Plaintiffs challenge of those practices hinges on Defendant’s conduct with
respect to the Class as wholes, not on facts or law applicable only to Plaintiffs. Additionally, the
damages suffered by individual members of the Class will likely be small relative to the burden
and expense of individual prosecution of the complex litigation necessitated by Defendant’s
actions. Thus, it would be virtually impossible for the members of the Class to obtain effective
relief from Defendant’s misconduct on an individual basis. A class action provides the benefits
of single adjudication, economies of scale, and comprehensive supervision by a single court.
Economies of time, effort, and expense will be fostered and uniformity of decisions will be
ensured.

FIRST CAUSE OF ACTION
Telephone Consumer Protection Act
(Violations of 47 U.S.C. § 227)
(On Behalf of Plaintiff and the Autodialed No Consent Class)

47, Plaintiff repeats and realleges paragraphs 1 through 46 of this Complaint and
incorporates them by reference herein.

48. At Defendant’s direction and on its behalf, Defendant’s agents made unwanted
solicitation telephone calls to cellular telephone numbers belonging to Plaintiff and the other

members of the Autodialed No Consent Class using an autodialer.

13
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 14 of 15 PageID 14

49. These solicitation telephone calls were made en masse without the consent of the
Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation
telephone calls.

50. Defendant and its agents did not have consent from the Plaintiff orally or in
writing to call him.

51. Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(ii1), and Plaintiff and
the other members of the Autodialed No Consent Class are each entitled to between $00 and
$1,500 per violative call.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
following relief:

a) An order certifying the Class as defined above; appointing Plaintiff as the representative
of the Class; and appointing his attorneys as Class Counsel;

b) An award of actual and/or statutory damages and costs;

c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

d) An injunction requiring Defendant to cease all unsolicited calling activity, and to
otherwise protect the interests of the Class; and

e) Such further and other relief as the Court deems just and proper.

JURY DEMAND

Plaintiff requests a jury trial.

14
Case 6:18-cv-01851-PGB-TBS Document1 Filed 10/30/18 Page 15 of 15 PagelD 15

Dated: October 29, 2018

Respectfully Submitted,

BRUCE WRIGHT, individually and on behalf of
those similarly situated individuals

C2

Avi R. Kaufman (FL Bar No. 84382)
kaufman@kaufmanpa.com

KAUFMAN P.A.

400 NW 26" Street

Miami, FL 33127

Telephone: (305) 469-5881

Trial Counsel

Stefan Coleman (FL Bar No. 30188)
law@stefancoleman.com

LAW OFFICES OF STEFAN COLEMAN, P.A.
201 S. Biscayne Blvd, 28" Floor

Miami, FL 33131

Telephone: (877) 333-9427

Facsimile: (888) 498-8946

Attorneys for Plaintiff and the putative Class

15
